DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on January 18 of 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Waterproof Lamp having Lens with Concentric Light Modifying Portions.

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of applicant’s invention.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	A light system having a hollow housing; a light source provided in the housing; means for mounting the housing to a pool wall or floor; and a lens provided at an open end of the housing, having at least a portion to modify at least a portion of the light to match, blend in with, of at least compliment the pool wall or floor; and a flange surrounding the periphery of the lens.

Claim Objections
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17.  While claim 17 recites “the means for modifying light” and claim 18 recites “the first means for modifying light”, both phrases are clearly directed to the same structure since only one single “means for modifying light” as defined in independent claim 14, from which claim both claims 17 and 18 directly depend. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 4, 5, 13, 16 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Dependent claim 3 is indefinite as fails to provide proper antecedent basis for the limitation “the recess in the lens”, The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, dependent claim 3 as being dependent on previous claim, the first claim to define a recess.

Dependent claim 4 is indefinite as it attempts to define the structure of the applicant’s invention based on elements not defined as part of the invention as claimed. Independent claim 1, from which claim 4 depends, defines “means for mounting” intended to be secured to a mounting surface; while the cited means are part of the claimed invention, the “mounting surface” is not a required element of the claimed invention, but merely the external structure the claimed invention is intended to be couple to. How is one skill in the art to recognize applicant’s invention, as defined in dependent claim 4, from conventional systems before such claimed invention is actually installed to a mounting surface? The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the lighting system of dependent claim 4 as actually secured to a mounting surface or attachment location.

Dependent claim 5 is indefinite at least for its dependency on indefinite dependent claim 4, as detailed above. 

Dependent claim 13 is indefinite as it fails to define the structural relationship between the newly recited “tab and groove” and the other elements of the claimed lighting system. The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 13 as attempting to further define the previously recited “means for securing” (see line 5 of independent claim 1) as further including tab and groove elements. 

Dependent claim 16 is indefinite as it is not clear if the newly recited “recess” is one and the same as the previously define “recess” (see line 5 of independent claim 14), or a new recess element. The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 16 as attempting to define a second recess provided in the “flange”. 

Dependent claim 20 is indefinite as it fails to define the structural relationship between the newly recited “tab and groove” and the other elements of the claimed lighting system. The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 20 as attempting to further define the previously recited “means for securing” (see line 6 of independent claim 14) as further including tab and groove elements.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is strongly advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 3.	The light system as claimed in claim [[1]]2, wherein the first material is a cap that is placed at least partially within the recess in the lens.

CLAIM 4.	The light system as claimed in claim 2, further comprising the mounting surface, wherein the mounting surface includes a second material, and 
 
CLAIM 13.	The light system of claim 9, wherein the means for securing the light system to a mounting surface further comprises a tab and groove element.  

CLAIM 14.	A light system comprising: 
a base component having a hollow body, a front end, and a back end; 
a lens located at the front end of the body, the lens comprising a central area and a peripheral area surrounding the central area, wherein the central area of the lens is a first recess in the lens; 
means for securing the light system to a mounting surface; 
a light source contained within the base component, wherein at least a portion of the light emanating from the light source passes into the lens; and 
means for modifying light emanating from the light source and passing through at least the central area of the lens, wherein the means for modifying light emanating from the light source comprises a material placed within or on the central area of the lens.

CLAIM 16.	16. The light system as claimed in claim 15, further comprising a flange surrounding the peripheral area, wherein the flange comprises a second recess, wherein the flange is an extension of the lens, wherein the lens comprises the central area, the peripheral area surrounding the central area, and the flange surrounding the peripheral area. 

CLAIM 18.	

CLAIM 20.	The light system of claim 19, wherein the means for securing the light system to a mounting surface further comprises a tab and groove element.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, 14 and 17-20 of U.S. Patent No. 11,226,079 (VOGTNER et al.)

Regarding independent claim 1, VOGTNER et al., in Patented Claim 1, teaches a light system (see preamble) including a base component (see line 2) having a hollow body (see line 2), a front end (see line 2), and a back end (see line 3); a lens located at the front end of the body (see line 4), the lens comprising a central area (see lines 4 and 5) and a peripheral area surrounding the central area (see lines 5 and 6); a means for securing the light system to a mounting surface (see line 15); a light source contained within the base component (see line 8), wherein at least a portion of the light emanating from the light source passes into the lens (see lines 9 and 10); and a first means for modifying light emanating from the light source (see lines 11 and 12) and passing through at least the central area of the lens (see lines 12 and 13), wherein the means for modifying light emanating from the light source comprises a first material or a component placed within or on the central area of the lens (see lines 13 and 14). 
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (e.g. the flange, and the second material).

Dependent claim 2 of the instant application is conflicting or coextensive with patented claim 2 of VOGTNER et al.

Dependent claim 3 (as best understood) of the instant application is conflicting or coextensive with patented claim 3 of VOGTNER et al. 

Regarding dependent claim 4 (as best understood), VOGTNER et al., in Patented Claim 1, further teaches the mounting surface includes a second material (see lines 15 and 16), and wherein the first material is selected from the group consisting of materials that match, complement, or contrast with the second material (see lines 17-19). 
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (e.g. the flange).

Dependent claim 5 (as best understood) of the instant application is conflicting or coextensive with patented claim 4 of VOGTNER et al. 

Regarding dependent claim 6, VOGTNER et al., in Patented Claim 11, further teaches the central area of the lens (see lines 1 and 2) and the peripheral area of the lens surrounding the central area of the lens (see lines 2 and 3) are arranged in a concentric pattern such that light emanating from the light source is blocked or altered at at least a portion of the central area of the lens (see lines 5-7), and light emanating from the light source passes through the peripheral area of the lens (lines 7 and 8), whereby light passing through the lens is seen through the peripheral area of the lens (see lines 10 and 11).
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (e.g. the flange and second material of Patented Claim 1, the second means of Patented Claim 13, and the flange).

Dependent claim 7 of the instant application is conflicting or coextensive with patented claim 6 of VOGTNER et al. 

Dependent claim 8 of the instant application is conflicting or coextensive with patented claim 7 of VOGTNER et al. 

Dependent claim 9 of the instant application is conflicting or coextensive with patented claim 8 of VOGTNER et al. 

Dependent claim 10 of the instant application is conflicting or coextensive with patented claim 9 of VOGTNER et al. 

Dependent claim 11 of the instant application is conflicting or coextensive with patented claim 10 of VOGTNER et al. 

Dependent claim 12 of the instant application is conflicting or coextensive with patented claim 11 of VOGTNER et al.

Regarding dependent claim 13 (as best understood), VOGTNER et al., in Patented Claim 1, further teaches all the limitations of the instant claim, except a mounting means comprising a tab and groove.
However, the examiner takes Official Notice of the use and advantages of tab/groove arrangements (e.g. bayonet-type mounts), specifically for mounting elements together, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known tab/groove arrangement in the patented light system of VOGTNER et al., to obtain the predictable result of enabling such system to be mounted to a supporting surface. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).
	  
Regarding independent claim 14, VOGTNER et al., in Patented Claim 17, teaches a light system (see preamble) including a base component (see line 2) having a hollow body (see line 2), a front end (see line 2), and a back end (see line 3); a lens located at the front end of the body (see line 4), the lens comprising a central area (see lines 4 and 5) and a peripheral area surrounding the central area (see lines 5 and 6), wherein the central area of the lens is a recess in the lens (see lines 6 and 7); a means for securing the light system to a mounting surface (see line 10); a light source contained within the base component (see line 11), wherein at least a portion of the light emanating from the light source passes into the lens (see lines 12 and 13); and a means for modifying light emanating from the light source (see lines 14 and 15) and passing through at least the central area of the lens (see lines 15 and 16), wherein the means for modifying light emanating from the light source comprises a material placed within or on the central area of the lens (see lines 16-18). 
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (e.g. the flange, and the material placed within or in the recess).
 
Dependent claim 15 of the instant application is conflicting or coextensive with patented claim 19 of VOGTNER et al.  

Regarding independent claim 16 (as best understood), VOGTNER et al., in Patented Claim 20, teaches a flange surrounding the peripheral area (see line 8 of Patented Claim 17), wherein the flange comprises a recess (see lines 8 and 9 of Patented Claim 17), wherein the flange is an extension of the lens (see lines 1 and 2), wherein the lens comprises the central area (see lines 2 and 3), the peripheral area surrounding the central area (see lines 3 and 4), and the flange surrounding the peripheral area (see line 4).  
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that the use of open-ended language in the instant claims (i.e. comprising) does not preclude the inclusion of the additional elements and/or structural features defined by the cited patented claim (e.g. the flange and material placed within or in the recess of claim 17, and the structure defined by Patented Claim 19).

Dependent claim 17 of the instant application is conflicting or coextensive with patented claim 18 of VOGTNER et al. 

Dependent claim 18 of the instant application is conflicting or coextensive with patented claim 18 of VOGTNER et al. 

Regarding independent claim 19, VOGTNER et al., in Patented Claims 8/9/10, teaches the mounting surface is selected from the group consisting of a light housing (see patented Claim 8), a niche box (see patented Claim 8), a wall of a pool or spa (see patented Claim 9), and a shell or liner of a pool or spa (see patented Claim 10).  

Regarding dependent claim 20 (as best understood), VOGTNER et al., in any one of Patented Claims 8/9/10, further teach all the limitations of the instant claim, except a mounting means comprising a tab and groove.
However, the examiner takes Official Notice of the use and advantages of tab/groove arrangements (e.g. bayonet-type mounts), specifically for mounting elements together, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known tab/groove arrangement in the patented light system of VOGTNER et al., to obtain the predictable result of enabling such system to be mounted to a supporting surface. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by THRASHER et al. (U.S. Pat. 5,842,771). 

Regarding independent claim 1, THRASHER et al. discloses a light system 10 (as seen in Figure 3) including a base component 18 (as seen in Figure 3) having a hollow body 18 (as seen in Figure 3), a front end (end proximate element 24, as seen in Figure 3), and a back end (end proximate element 22, as seen in Figure 3); a lens 24 (as seen in Figure 3) located at the front end of the body 18 (as seen in Figure 3), the lens 18 having a central area (central portion of element 24, as seen in Figure 3) and a peripheral area (peripheral portion of element 24, as seen in Figure 3) surrounding the central area (as seen in Figure 3); a means 32 (as seen in Figure 3) for securing the light system 10 to a mounting surface 14 (as seen in Figure 3); a light source 20 (as seen in Figure 3) contained within the base component 18 (as seen in Figure 3), wherein at least a portion of the light emanating from the light source 20 passes into the lens 24 (as evidenced by Figure 3); and first means 116 (as seen in Figure 3) for modifying light emanating from the light source 20 and passing through at least the central area of the lens (element 116 will modify light passing through a central portion of element 24, as evidenced by Figure 3), wherein the means 116 for modifying light emanating from the light source 20 include a first material or component placed within or on the central area or portion of the lens 24 (element 116 includes at least one material, as evidenced by Figure 3). 

    PNG
    media_image1.png
    660
    797
    media_image1.png
    Greyscale

Figure 3 of U.S. Pat. 5,842,771 (THRASHER et al.), modified and annotated to clearly reference claimed structural elements and features.

Regarding dependent claim 6, as best understood, THRASHER et al. further discloses the central area or portion of the lens 24, the peripheral area or portion of the lens 24 surrounding the central area or portion of the lens 24, and the flange 64/112 surrounding the peripheral area or portion of the lens 24 are arranged in a concentric pattern (as evidenced by Figure 3) such that light emanating from the light source 20 is blocked or altered at least a portion of the central area or portion of the lens 24 (as evidenced by Figure 3), light emanating from the light source 20 passes through the peripheral area or portion of the lens 24 (as evidenced by Figure 3), and light emanating from the light source 20 is blocked or altered at least a portion of the flange 112 (as evidenced by Figure 3), whereby light passing through the lens is seen through the peripheral area or portion of the lens 24 (as evidenced by Figure 3). 

Regarding dependent claim 7, as best understood, THRASHER et al. further discloses the flange 64 is an extension of the base component 18 (as seen in Figure 3); the lens 24 includes the central area or portion and the peripheral area or portion surrounding the central area or portion (as seen in Figure 3); the lens 24 is mounted on the front end of the base component 18 within the flange 64; and the flange 64 surrounds the peripheral area or portion (as seen in Figure 3). 

Regarding dependent claim 8, as best understood, THRASHER et al. further discloses the base component 18 and the lens 24 are connected together in a waterproof or water-resistant manner (see lines 1-4 of column 8). 

Regarding dependent claim 9, as best understood, THRASHER et al. further discloses mounting surface or an attachment location 46 (as seen in Figure 3) is located on a light housing or niche box 12 (as seen in Figure 3). 

Regarding dependent claim 10, as best understood, THRASHER et al. further discloses mounting surface or an attachment location 46 (as seen in Figure 3) is located on a wall 14 of a pool or spa 16 (as seen in Figure 1). 

Regarding dependent claim 11, as best understood, THRASHER et al. further discloses mounting surface or an attachment location 46 (as seen in Figure 3) is located on a shell or liner 14 (as seen in Figure 3) of a pool or spa 16 (as seen in Figure 1).

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over THRASHER et al. (U.S. Pat. 5,842,771) in view of ORSATTI et al. (U.S. Pat. 2,981,827).
THRASHER et al. further discloses a power cord 34 (as seen in Figure 3) for connecting the light system 10 to an electrical system for providing power to the light system 10 (see lines 42-50 of column 5).
THRASHER et al. discloses all the limitations of the claim, as previously detailed, except a connector for releasably connecting the light system to the electrical system.
However, the examiner takes Official Notice of the use and advantages of releasable connectors, specifically those used for connecting light system to electrical power system, being old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known releasable connector in the patented apparatus of THRASHER et al., to obtain the predictable result of enabling the light system 10 to be selectively connected to an electrical power system. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Claim 13 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over THRASHER et al. (U.S. Pat. 5,842,771).
THRASHER et al. discloses all the limitations of the claim, as previously detailed, except mounting means including a tab and groove.
However, the examiner takes Official Notice of the use and advantages of tab/groove arrangements (e.g. bayonet-type mounts), specifically for mounting elements together, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known tab/groove arrangement in the patented light system of VOGTNER et al., to obtain the predictable result of enabling such system to be easily mounted to a supporting surface. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Moore (U.S. Pat. 1,918,480), Hendon (U.S. Pat. 2,333,931), French (U.S. Pat. 3,930,149), Visser (U.S. Pat. 4,384,271), Kondo et al. (U.S. Pat. 6,558,032), Wirth et al. (U.S. Pat. 6,986,594), Pond et al. (U.S. Pat. 7,70,310), Savage (U.S. Pat. 7,396,139), Sloan (U.S. Pat. 7,520,628), Pickard et al. (U.S. Pat. 8,529,102), Vamberi (U.S. Pat. App. Pub. 2015/0369469) disclose illumination devices including a housing with an open end, a light source provided in the housing, a lens coupled to the housing such that it closes the open end of the housing, and means for modifying light emitted by the lamp and transmitted by the lens. Some of the illumination devices are disclosed as mounted on a wall of a pool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875